


Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

Execution Version

 

FIRST AMENDMENT TO MANUFACTURING AND SUPPLY AGREEMENT

[DEFINITY® (Perflutren Lipid Microsphere) Injectable Suspension]

 

This First Amendment to Manufacturing and Supply Agreement (this “Amendment”),
dated as of May 3, 2012 (the “Amendment Effective Date”), is hereby entered into
by and between Lantheus Medical Imaging, Inc., a corporation organized and
existing under the laws of Delaware with its principal place of business at 331
Treble Cove Road, North Billerica, MA 01862 (“LMI”), and Jubilant HollisterStier
LLC, a limited liability company organized and existing under the laws of
Delaware with a place of business at 3525 North Regal Street, Spokane,
Washington, 99207 (“HSL”).  LMI and HSL are referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, LMI and HSL are Parties to that certain Manufacturing and Supply
Agreement dated as of February 1, 2012 (the “Agreement”);

 

WHEREAS, the Parties desire to amend the Agreement all in accordance with, and
subject to, the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             Defined Terms.  Capitalized terms used, but not defined, herein
shall have the meanings ascribed to them in the Agreement.

 

2.             Amendments.

 

(a)  Section 2.2(a)(ii) of the Agreement is hereby amended by replacing the
reference in the first sentence of Section 2.2(a)(ii) to “**** percent (****%)”
with “****  percent (****%).”  In addition, for purposes of clarity, the Parties
hereby acknowledge the aggregate requirements for Product set forth in Section
2.2(a)(ii) of the Agreement include both LMI’s and its Affiliates’ requirements
for such Product and that HSL’s rights set forth in Section 2.2(a)(iv) of the
Agreement extend to the books and records of both LMI and its Affiliates.

 

(b)  Section 2.2 of the Agreement is hereby further amended by adding the
following subsection after Section 2.2(a)(iv):

 

“(v) LMI will establish performance parameters and weightings for the Product to
determine a performance score (“Score”) and communicate the same to HSL prior to

 

--------------------------------------------------------------------------------


 

each calendar year.  For each calendar year from and after the calendar year in
which HSL commences commercial manufacturing of the Product pursuant to
Section 2.2(a)(ii) (each a “Subject Year”) if in the immediately preceding
calendar year or portion thereof (each a “Scoring Year”) HSL achieved the
highest Score with respect to the Product among LMI’s qualified suppliers of
such Product, then the minimum percentage requirement of Section 2.2(a)(ii) of
this Agreement relating to such Product shall increase from ****  percent
(****%) to **** percent (****%) for the then current Subject Year, as if ****
percent (****%) was set forth in Section 2.2(a)(ii).  Within **** (****) days
after the end of each Scoring Year, LMI shall send to HSL a written notice of
HSL’s Score for such Scoring Year (including the calculation of same) and a
statement as to whether HSL had the highest Score.  In the event HSL is
determined not to have the highest Score, then, within **** (****) days after
the end of such Scoring Year, upon reasonable advance written notice and subject
to a confidentiality agreement reasonably acceptable to LMI, LMI shall permit an
independent industry expert selected by HSL and reasonably acceptable to LMI to
confirm LMI’s assessment of the highest Score for the immediately preceding
Scoring Year, provided that such expert’s report to HSL shall be limited to an
indication from such expert that LMI is “in compliance” or “out of compliance”
with the methodology for such Scoring Year.”

 

(c)  Section 2.2(b) is amended by (I) replacing the sentence  “LMI reserves the
right to cancel any purchase order after acceptance by HSL “with “LMI reserves
the right to cancel or postpone any purchase order after acceptance by HSL” and
(II) by replacing the last two sentences of such Section with “LMI may not
cancel or postpone all or any portion of any purchase order (or deemed purchase
order pursuant to Section 2.2(a)) after **** (****) days after the acceptance
date of such purchase order.  HSL will make a good faith effort to ****.”

 

(d)  Section 2.8 is amended by adding the words “(in no event less than ****
(****) days prior to the date of delivery)” after the reference to “purchase
order” in the first sentence.

 

(e)  Section 3.4(d) is amended by adding the words “pursuant to the terms of
this Agreement (including, but not limited to, the pricing set forth herein) for
delivery not later than **** (****) months after the Term” after the reference
to “terminal supply of Product” in the first sentence.

 

(f)  Section 6.2(b) is amended by replacing the words:  “The obligation not to
disclose Information” with “The obligation not to disclose or use information”.

 

(g)  Section 7.2 is amended by replacing the words “HSL and its directors” with
“HSL, its Affiliates, and its and their directors.”

 

(h)  Section 9.6 is amended by replacing the words “HSL’S WILLFUL MISCONDUCT”
with “A PARTY’S WILLFUL MISCONDUCT.”

 

2

--------------------------------------------------------------------------------


 

3.             Full Force and Effect.  Except as specifically amended hereby,
the Agreement shall remain in full force and effect and otherwise unmodified.

 

4.             General.  This Amendment may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original but
all of which when taken together shall constitute one and the same agreement. 
Signatures hereto may be delivered by facsimile or a “pdf” file through
electronic mail, and such delivery will have the same effect as the delivery of
the paper document bearing the actual handwritten signatures.  This Amendment
shall be exclusively interpreted in accordance with and governed by the laws of
New York, without regard to the conflicts of law rules thereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

     Name:

Donald R. Kiepert

 

 

     Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

JUBILANT HOLLISTERSTIER LLC

 

 

 

 

 

 

 

By:

/s/ Marcelo Morales

 

 

     Name:

Marcelo Morales

 

 

     Title:

CEO

 

 

4

--------------------------------------------------------------------------------
